DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  CONDOMINIUM OWNERS ORGANIZATION OF CENTURY VILLAGE
          EAST, INC., a Florida nonprofit corporation,
                          Appellant,

                                    v.

VENTNOR B CONDOMINIUM ASSOCIATION, INC., on a derivative basis
  as a member of the CONDOMINIUM OWNERS ORGANIZATION OF
   CENTURY VILLAGE EAST, INC., a Florida nonprofit corporation,
                           Appellee.

                             No. 4D16-2620

                              [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE12-
000294 (18).

  Geralyn M. Passaro of Litchfield Cavo LLP, Fort Lauderdale, for
appellant.

  Joseph D. Garrity of Garrity Traina, PLLC, Coconut Creek, for
appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.